Judgment, Supreme Court, New York County (Michael J. Obús, J.), rendered September 23, 2003, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a persistent felony offender, to a term of 15 years to life, unanimously affirmed.
The court should have granted defendant’s suppression motion. Defendant was in custody when he was asked why he had changed his shirt, in that a reasonable, innocent person in defendant’s situation would not have felt free to leave (see Matter of Ricardo S., 297 AD2d 255 [2002]). Furthermore, the question about the shirt constituted interrogation. Unlike People v Huffman (41 NY2d 29 [1976]), the police did not come upon a crime in progress or need to clarify the situation. Nevertheless, the error in admitting defendant’s reply was harmless beyond a reasonable doubt. Defendant’s statement contributed little or nothing to the People’s already overwhelming case. In addition to the victim’s prompt identification of defendant, the chain of events leading up to defendant’s arrest provided strong corroborating evidence.
Defendant was properly sentenced as a persistent felony offender (People v Rivera, 5 NY3d 61 [2005]). Concur—Buckley, P.J., Tom, Saxe, Friedman and Sweeny, JJ.